DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to provisional U.S. Patent Application No. 62/472508, filed 3/16/2017.

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s amended claims, filed 9/20/2021, have been entered. Claims 1, 9, and 16 have been amended. Claim 10 has been canceled. Claims 1-9 and 11-20 are currently pending in this application and have been examined.  

Claim Objections
Claim 4 is objected to because of the following informalities:  grammatically should recite “…and generates merchandize recommendations based on the attributes”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “at least one main mirror having a directory module that displays an interactive map of the mall” in lines 6-7. There is insufficient antecedent basis for the limitation “the mall” in the claim. For purposes of compact prosecution, Examiner will examine the limitation to read as “the shopping area Claims 17-20 inherit the deficiencies noted in claim 16. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher et al. (US 2016/0117763 A1 [previously recited]) in view of Perks et al. (US 2012/0123673 A1). 

Regarding claim 1, Cypher et al., hereinafter Cypher discloses a method for interconnecting stores (abstract; Figs. 1-3), comprising: 
	distributing a plurality of digital mirrors among the stores (Fig. 15; ¶¶0145-0146 [a first instance of the interactive mirror display 112 authenticates a first individual entering at a first fitting room... a second instance of the interactive mirror display 112 authenticates a second individual entering at a second fitting room. The second fitting room may be in the same retail store as the first fitting room or in another retail store.]; Examiner notes the second fitting room with an interactive mirror in another retail store is comparable to distributing a plurality of digital mirrors among the stores), wherein each digital mirror comprises a camera, a display screen, and a processor (Fig. 8; ¶¶0085-0087 [the interactive mirror display 112 includes a display unit 800, a controller 802, a camera 804, an RFID reader 806, and a motion sensor 808 all configured to be in communication with each other]; Examiner notes  configured to receive live video stream from the camera and transform the live video stream to mimic images projected by a mirror (Figs. 7-10; ¶¶0085-0087 [the camera 804 may be employed and configured such that the image feed captured from the camera 804 is presented within the display unit 800 to provide the mirrored reflection… The camera 804 may be configured to record an image feed (e.g., a sequence of visual images), which may be stored or transmitted as image data] in view of ¶¶0080-0081 [the interactive mirror display 112 presents a GUI 702 along with an image or reflection of an individual 704 trying on garments in the fitting room 700. The interactive mirror display 112 includes two modes of operation… Images of the items may then be digitally superimposed over the image or reflection of the individual 704 presented by the interactive mirror display 112]); 
	providing at least one main mirror having a module that displays an interactive  interface (¶0039 [the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals] and ¶0081 [the interactive mirror display 112 functions as a touch display surface operable to receive user input and present the GUI 702] and ¶0089 [interface module 810 may work in conjunction with the display unit 800 to process received user input and present information to users]), and a search module that enables users to browse and search items available for purchase inside the shopping area (¶¶0081-0082 [the interactive mirror display 112 presents a GUI 702 along with an image or reflection of an individual 704 trying on garments in the fitting room 700… The GUI 702 may also allow the individual to browse other items offered for sale in the retail store] in view of ¶0089 [interface module 810 is configured to generate and cause presentation of GUIs and other content (e.g., videos, images, or text) to users. The interface module 810 may work in conjunction with the display unit 800 to 
	providing a main server and configuring the main server to maintain a real-time products database (¶¶0037-0039 [retail store server 102 is communicatively coupled to a database 108, which stores data such as inventory…The inventory may include a record of each uniquely identified item offered for sale by the retail store. Such records may include detailed product information (e.g., a description, size, price, brand, style, fabric, and color) for each item. The database 108 may include multiple databases that may be either internal or external to the networked retail store system 100] and ¶0167 [the inventory module 104 verifies that the item of interest was not purchased by the individual. The verifying of the item of interest not being purchased by the individual may include accessing transaction and inventory data maintained in the database 108]); 
	interconnecting the plurality of mirrors and the at least one main mirror to the main server (Figs. 1-2 and 15; ¶¶0036-0039 in view of ¶¶0145-0146); 
	forming a wireless communication system enabling transmission of data from each of the digital mirrors to users' mobile devices (Fig. 10; ¶0119 [At operation 1035, the recommendation is transmitted to a client device of the individual using contact information included in the individual's user data] in view of ¶¶0049-0051 [wireless transmission of data]); 
	analyzing a live video stream from the camera to determine characteristics of clothing items appearing in the video stream (Figs. 7-10; ¶0091 [product identification module 814 is configured to identify products offered for sale by the retail store in which the interactive mirror display 112 operates… the product identification module 814 may employ a variety of technologies to identify items 
	searching the real-time products database for complementary products to the clothing items appearing in the video stream (Fig. 10; ¶¶0118-0119 [the identification module 814 identifies an item of interest to an individual at a retail store. Upon identifying the item of interest, the identification module 814 accesses detailed product information (e.g., an image, a description, price, category, color, size, style, brand) for the item (e.g., from the database 108)… At operation 1025, the recommendation module 820 generates an item recommendation for the individual based on the user data and detailed product information of the garment…. In some embodiments, the recommendation includes one or more items that are related to the garment such as accessories or other garments that may be worn with the garment]; Examiner notes one or more items that are related to the garment such as accessories or other garments that may be worn with the garment is comparable to a complementary product); 
	operating each of the digital mirrors to present to the user the complementary products from the real-time database (Figs. 8-10; ¶0119 [At operation 1030, the interface module 810 causes the recommendation to be displayed to the user (e.g., on the display unit 800)]); and, 
	determining that a user selected a product presented on one of the digital mirrors (¶0074 [display unit 502 of the interactive product display 500 may include a touch-capacitive surface that allows users to interact directly with elements of the GUI. For example, the display unit 502 allows a consumer to select a product from the GUI that is included in the display case, and in turn, the interactive product display 500 causes the item to be illuminated or otherwise visually distinguished from the other items in the display case], ¶0076 [Selection of the image content may be based on user input] in view of ¶0039 [the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals] and ¶0081 [the interactive mirror display 112 functions as a and operating the digital mirror to wirelessly send product data of the complementary product to the user's mobile device (Fig. 10; ¶0119 [At operation 1035, the recommendation is transmitted to a client device of the individual using contact information included in the individual's user data] in view of ¶¶0049-0051 [wireless transmission of data]).

While Cypher discloses interconnecting stores (abstract; Figs. 1-3, 15; ¶¶0145-0146 [a first instance of the interactive mirror display 112 authenticates a first individual entering at a first fitting room... a second instance of the interactive mirror display 112 authenticates a second individual entering at a second fitting room. The second fitting room may be in the same retail store as the first fitting room or in another retail store.]; Examiner notes the second fitting room with an interactive mirror in another retail store is comparable to distributing a plurality of digital mirrors among the stores) and providing at least one main mirror having a module that displays an interactive interface (¶0039, ¶0081 [the interactive mirror display 112 functions as a touch display surface operable to receive user input and present the GUI 702], and ¶0089) and a search module that enables users to browse and search items available for purchase inside a shopping area (¶¶0081-0082 in view of ¶0089, ¶¶0091- 0092), Cypher does not explicitly disclose interconnecting stores in a mall, providing a mirror having a directory module that displays an interactive map of the mall and a search module that enables users to browse and search items available for purchase inside the mall. In the field of presenting information to a user (abstract), Perks et al., hereinafter Perks teaches a map generator component (map generator component is comparable to a directory module) that displays an interactive map of a geographic location of interest (geographic location of interest is comparable to a mall in view of the instant specification teaching a mall is a collection of stores, mostly unrelated to each other in a close 

periodically uploading to the main server list of products available at the stores and updating the real-time product database. However, Perks further teaches the periodically uploading to the main server list of products available at the stores and updating the real-time product database by obtaining the inventory data from a plurality of retail stores by means of an aggregator component 302 (Fig. 3; ¶¶0040-0041 [aggregator component 302 that is in communication with multiple data sources… retails stores corresponding to the data sources 304-306 can be brick and mortar stores… aggregator component 302 can receive inventory data, price data and product information from each of the data sources 304-310 in real time or near real-time… the aggregator component 302 can be configured to ping the data sources 304-310 periodically or from time to time to obtain inventory data with respect to each of the stores/online providers. In another example, the data sources 304-310 or one or more of such data sources 304 through 310 can be configured to push inventory data from time to time to the aggregator component 302, which can then populate the data store 102 with the data 104]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the product database as taught by Cypher with the periodically uploading to the main server list of products available at the stores and updating the real-time product database as taught by Perks. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Cypher in order to receive inventory data, price data and product information from each of the data sources in real time or near real-time (¶0041) and enable a user to quickly ascertain which stores have a product of interest in stock (¶0006).

While Cypher discloses determining a user made a selection of a displayed interface element (¶0074, ¶0076 in view of ¶0039, ¶0081, and ¶0089) and wirelessly sending product data of the complementary product to the user's mobile device (Fig. 10; ¶0119 in view of ¶¶0049-0051), Cypher does not explicitly determining that a user selected the complementary product, and wirelessly sending product data of the complementary product to the user's mobile device. However, Perks additionally teaches displaying an image of a complementary product to a user and determining that a user selected the complementary product (Fig. 4; ¶¶0043-0044 [visualizer component 402 is in communication with the recommender component 116 and can provide a visualization of the product and recommended products for display on the display 110 to the user… Upon selection of one or more of the recommended products, the visualizer component 402 can change the visualization such that the selected product is located at the center… Additionally the user can, through the visualizer component 402, place a product on hold for a predetermined amount of time]), and wirelessly sending product data of the complementary product to a device (Figs. 1-4, 8, and 9; ¶0059 [an indication is received from the user that the user wishes to place the product on hold at the retail store. For instance, a button in a graphical user interface can be provided that indicates to the user that the user can place the product on hold, and the user can depress such button. At 816, responsive to receipt of the indication, data is transmitted to the retail store that requests that the product be placed on hold for a threshold amount of time]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the user selections and transmission of the complimentary product to a user’s device as taught by Cypher with the determining that a user selected the complementary product, and wirelessly sending product data of the complementary product to a device as taught by Perks. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Cypher in order to indicate the product selected by the user (¶0059).

Regarding claim 2, Cypher in view of Perks teaches the method of claim 1. Perks further teaches wherein sending product data comprises sending a mall map and directions to a corresponding store within the mall (Figs. 1-5; ¶¶0017-0025 [provide user with map and directions, modes of transportation, 

Regarding claim 3, Cypher in view of Perks teaches the method of claim 2, Cypher further discloses wherein when the user selects a product, further operating the digital mirror to send the product data to a corresponding store (Figs. 1, 5, 10; ¶0092 [communication module 816 is responsible for facilitating communications between individuals and sales associates. Such communications may, for example, include: requests for alternative items (e.g., alternative sizes, colors, or styles); requests for additional items] in view of ¶0041 [sales associate device 120 (e.g., operated by a sales associate of the retail store) configured to communicate and exchange data over the internal network with the other components of the networked retail store system 100], ¶0048 [application 212 may, for example, provide users with the ability to communicate with sales associates in a retail store, retrieve inventory information, retrieve additional details about items offered for sale, save items for later retrieval, add items to an electronic shopping cart, provide feedback about items, and complete purchases for items], ¶0074 [the display unit 502 allows a consumer to interact with a GUI element that is used to call a sales associate for immediate assistance], ¶0082 [The GUI 702 may further include one or more selectable elements (e.g., buttons) that allow the individual 704 to request assistance from a sales associate. For example, the individual 704 may use the GUI 702 to request an alternative size or color for an item brought into the fitting room 700. The GUI 702 may also allow the individual to browse other items offered for sale in the retail store], ¶0119 [At operation 1035, the recommendation is transmitted to a client device of the individual using contact information included in the individual's user data] in view of ¶¶0049-0051 [wireless transmission of data]). 

Regarding claim 4, Cypher in view of Perks teaches the method of claim 1, Cypher further discloses operating the digital mirror to analyze attributes of the user from the live video stream and generates merchandize recommendations based on the attributes (Fig. 11; ¶¶0121-0122 [authentication module 812 identifies an individual entering a fitting room (or other area of the retail store in which the interactive mirror display 112 is located… based on data received from the camera 804… the authentication module 812 accesses user data about the individual maintained as part of a user account of the individual. The user data may, for example, include user preferences, a purchase history, and items owned by the user)], ¶0109 [authentication module 812 may identify the individual by performing facial recognition analysis on image data received from the camera 804 (identifying an individual by performing facial recognition analysis is comparable to analyzing video to determine attributes of users)… The identifying of the user account of the individual may, for example, be based on profile image data included in user profile data maintained as part of the user account], ¶0098 [Recommendations provided by the recommendation module 820 may be based on… user data about the individual]).

Regarding claim 5, Cypher in view of Perks teaches the method of claim 1, Cypher further discloses operating the server to further preform the steps of:
	analyzing plurality of video streams from the plurality of digital mirrors to identify common shopping patterns of users (Fig. 15; ¶¶0093-0096 [analyzing video streams to identify common shopping patterns of users] in view of ¶0146 [interactive mirror display may authenticate a first user entering a first fitting room, and a second instance of the interactive mirror display may authenticate a second individual entering a second fitting room, the second fitting room may be in another retail store.(understood to be a plurality of digital mirrors among the stores, collecting multiple video streams)], ); and, 
generating merchandize recommendations based on the common shopping patterns (¶0098 [Recommendations provided by the recommendation module 820 may be based on… items for which the individual has shown an interest, interests of the individual, or other user data about the individual]).

Regarding claim 8, Cypher in view of Perks teaches the method of claim 1, Cypher further discloses operating the server to further preform the steps of:
	analyzing  plurality of video streams from the plurality of digital mirrors to identify common shopping patterns of users (Fig. 15; ¶¶0093-0096 [analyzing video streams to identify common shopping patterns of users] in view of ¶0146 [interactive mirror display may authenticate a first user entering a first fitting room, and a second instance of the interactive mirror display may authenticate a second individual entering a second fitting room, the second fitting room may be in another retail store.(understood to be a plurality of digital mirrors among the stores, collecting multiple video streams)]); and,
	generating a report of shopping patterns of users (Figs. 8 and 17; ¶¶0093-0096 [The feedback module 818 may receive feedback information… from the in-store actions of the individuals (e.g., if a consumer tries on an item but does not purchase it). The feedback module 818 may also be configured to track the amount of time an individual wears a particular garment (e.g., while trying the item on in a fitting room) and from that information, the feedback module 818 may determine a metric for the buying intent or interest of the individual with respect to the item… The feedback module 818 may also track other information useful in determining buying intent and interest in items by individuals…The feedback module 818 may also track the average time all individuals try on a particular garment… The feedback information obtain by the feedback module 818 may be recorded and stored as user data that is part of a user account of each user of the networked retail store system 100 or the network-based 

Regarding claim 9, Cypher discloses a method for interconnecting stores within a shopping area (abstract; Figs. 1-3), comprising: 
	distributing a plurality of digital mirrors among the stores (Fig. 15; ¶¶0145-0146 [a first instance of the interactive mirror display 112 authenticates a first individual entering at a first fitting room... a second instance of the interactive mirror display 112 authenticates a second individual entering at a second fitting room. The second fitting room may be in the same retail store as the first fitting room or in another retail store.]; Examiner notes the second fitting room with an interactive mirror in another retail store is comparable to distributing a plurality of digital mirrors among the stores), wherein each digital mirror comprises a camera, a display screen, and a processor (Fig. 8; ¶¶0085-0087 [the interactive mirror display 112 includes a display unit 800, a controller 802, a camera 804, an RFID reader 806, and a motion sensor 808 all configured to be in communication with each other]; Examiner notes the camera may be employed and configured such that the image feed captured from the camera is presented within the display unit to provide a mirrored reflection. (understood to be receiving a video stream, and transforming the video stream to mimic a mirror) and the camera is a device for recording visual images, and may be configured to record an image feed which may be transmitted as image data); 
	providing at least one main mirror having a module that displays an interactive  interface (¶0039 [the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals] and ¶0081 [the interactive mirror display 112 functions as a touch display surface operable and a search module that enables users to browse and search items available for purchase within the shopping area (¶¶0081-0082 [the interactive mirror display 112 presents a GUI 702 along with an image or reflection of an individual 704 trying on garments in the fitting room 700… The GUI 702 may also allow the individual to browse other items offered for sale in the retail store] in view of ¶0089 [interface module 810 is configured to generate and cause presentation of GUIs and other content (e.g., videos, images, or text) to users. The interface module 810 may work in conjunction with the display unit 800 to process received user input and present information to users], ¶¶0091- 0092 [product identification module 814 is configured to identify products offered for sale by the retail store in which the interactive mirror display 112 operates… communication module 816 is responsible for facilitating communications between individuals and sales associates. Such communications may, for example, include: requests for alternative items (e.g., alternative sizes, colors, or styles); requests for additional items]); 
	providing a main server and operating the main server to maintain a real-time products database (¶¶0037-0039 [retail store server 102 is communicatively coupled to a database 108, which stores data such as inventory…The inventory may include a record of each uniquely identified item offered for sale by the retail store. Such records may include detailed product information (e.g., a description, size, price, brand, style, fabric, and color) for each item. The database 108 may include multiple databases that may be either internal or external to the networked retail store system 100] and ¶0167 [the inventory module 104 verifies that the item of interest was not purchased by the individual. The verifying of the item of interest not being purchased by the individual may include accessing transaction and inventory data maintained in the database 108]); 
	interconnecting the plurality of mirrors and the at least one main mirror to the main server (Figs. 1-2 and 15; ¶¶0036-0039 in view of ¶¶0145-0146); 
operating the processor of each of the digital mirrors to perform the steps (Fig. 8; ¶¶0085-0088 [the interactive mirror display 112 includes… a controller 802… each module illustrated in FIG. 8 to be included as part of the controller 802 may represent a set of logic (e.g., executable software instructions) and the corresponding hardware (e.g., memory and processor) for executing the set of logic]): 
	receive live video stream from the camera and transform the live video stream to mimic images projected by a mirror (Figs. 7-10; ¶¶0085-0087 [the camera 804 may be employed and configured such that the image feed captured from the camera 804 is presented within the display unit 800 to provide the mirrored reflection… The camera 804 may be configured to record an image feed (e.g., a sequence of visual images), which may be stored or transmitted as image data] in view of ¶¶0080-0081 [the interactive mirror display 112 presents a GUI 702 along with an image or reflection of an individual 704 trying on garments in the fitting room 700. The interactive mirror display 112 includes two modes of operation… Images of the items may then be digitally superimposed over the image or reflection of the individual 704 presented by the interactive mirror display 112]); 
	analyze the live video stream to determine characteristics of clothing items appearing in the video stream (Figs. 7-10; ¶0091 [product identification module 814 is configured to identify products offered for sale by the retail store in which the interactive mirror display 112 operates… the product identification module 814 may employ a variety of technologies to identify items such as… image processing and analysis techniques to automatically recognize items from images received from a camera] in view of ¶¶0111-0113); 
	search the real-time product database for complementary product (Fig. 10; ¶¶0118-0119 [the identification module 814 identifies an item of interest to an individual at a retail store. Upon identifying the item of interest, the identification module 814 accesses detailed product information (e.g., an image, a description, price, category, color, size, style, brand) for the item (e.g., from the database 
	display an image of the complementary product on the digital mirror (Figs. 8-10; ¶0119 [At operation 1030, the interface module 810 causes the recommendation to be displayed to the user (e.g., on the display unit 800)]); and, 
	determining that a user selected a displayed interface element (¶0074 [display unit 502 of the interactive product display 500 may include a touch-capacitive surface that allows users to interact directly with elements of the GUI. For example, the display unit 502 allows a consumer to select a product from the GUI that is included in the display case, and in turn, the interactive product display 500 causes the item to be illuminated or otherwise visually distinguished from the other items in the display case], ¶0076 [Selection of the image content may be based on user input] in view of ¶0039 [the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals] and ¶0081 [the interactive mirror display 112 functions as a touch display surface operable to receive user input and present the GUI 702] and ¶0089 [interface module 810 may work in conjunction with the display unit 800 to process received user input and present information to users]), and wirelessly sending product data of the complementary product to the user's mobile device (Fig. 10; ¶0119 [At operation 1035, the recommendation is transmitted to a client device of the individual using contact information included in the individual's user data] in view of ¶¶0049-0051 [wireless transmission of data]).

directory module that displays an interactive map of the shopping area and a search module that enables users to browse and search items available for purchase within the shopping area. In the field of presenting information to a user (abstract), Perks et al., hereinafter Perks teaches a map generator component (map generator component is comparable to a directory module) that displays an interactive map of a geographic location of interest (geographic location of interest is comparable to a shopping area) and a search component (search component is comparable to search module) that enables users to browse and search items available for purchase within the geographic location of interest (Figs. 1-5; ¶¶0017-0019 [system 100 that facilitates providing a user with a map that includes a representation of stores in a geographic area of interest and indications of certain products being in stock at such stores… a search component 106 that is configured to access the data store 102 and search over the data 104 responsive to receipt of an identification of a product… image analysis functionality such that the product or type of product can be identified by the search component 106], ¶¶0021-0024 [search component 106 can refine the search over the data 104 such that the search is performed over retail stores that are in the geographic area of interest to the user. The output of the search performed by the search component 106 can include identities of retail stores that have one or more products in the list of products provided by the user in stock, wherein such retail stores are in the geographic area of interest to the user… map generator component 108 that generates a map for display to a user on a display 110 of a computing device… when viewing the map, the user can quickly ascertain which retail stores have in stock products of interest to the user and location of such retail stores with respect to the geographic area of interest 

While Cypher discloses providing a main server and operating the main server to maintain a real-time products database (¶¶0037-0039 and ¶0167), Cypher does not explicitly disclose periodically uploading to the main server list of products available at the stores and updating the real-time product database. However, Perks further teaches the periodically uploading to the main server list of products available at the stores and updating the real-time product database by obtaining the inventory data from a plurality of retail stores by means of an aggregator component 302 (Fig. 3; ¶¶0040-0041 [aggregator component 302 that is in communication with multiple data sources… retails stores corresponding to the data sources 304-306 can be brick and mortar stores… aggregator component 302 can receive inventory data, price data and product information from each of the data sources 304-310 in real time or near real-time… the aggregator component 302 can be configured to ping the data sources 304-310 periodically or from time to time to obtain inventory data with respect to each of the stores/online providers. In another example, the data sources 304-310 or one or more of such data sources 304 through 310 can be configured to push inventory data from time to time to the aggregator component 302, which can then populate the data store 102 with the data 104]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the product database as taught by Cypher with 

While Cypher discloses determining a user made a selection of a displayed interface element (¶0074, ¶0076 in view of ¶0039, ¶0081, and ¶0089) and wirelessly sending product data of the complementary product to the user's mobile device (Fig. 10; ¶0119 in view of ¶¶0049-0051), Cypher does not explicitly disclose determining that a user selected the complementary product, and wirelessly sending product data of the complementary product to the user's mobile device. However, Perks additionally teaches displaying an image of a complementary product to a user and determining that a user selected the complementary product (Fig. 4; ¶¶0043-0044 [visualizer component 402 is in communication with the recommender component 116 and can provide a visualization of the product and recommended products for display on the display 110 to the user… Upon selection of one or more of the recommended products, the visualizer component 402 can change the visualization such that the selected product is located at the center… Additionally the user can, through the visualizer component 402, place a product on hold for a predetermined amount of time]), and wirelessly sending product data of the complementary product to a device (Figs. 1-4, 8, and 9; ¶0059 [an indication is received from the user that the user wishes to place the product on hold at the retail store. For instance, a button in a graphical user interface can be provided that indicates to the user that the user can place the product on hold, and the user can depress such button. At 816, responsive to receipt of the indication, data is transmitted to the retail store that requests that the product be placed on hold for a threshold amount of time]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the 

Regarding claim 12, Cypher in view of Perks teaches the method of claim 9, Cypher further discloses operating the processor to perform the further step comprising: analyze the live video stream to determine attributes of users appearing in the live video stream and sending the attributes to the main server (Fig. 11; ¶¶0121-0122 [authentication module 812 identifies an individual entering a fitting room (or other area of the retail store in which the interactive mirror display 112 is located… based on data received from the camera 804… the authentication module 812 accesses user data about the individual maintained as part of a user account of the individual. The user data may, for example, include user preferences, a purchase history, and items owned by the user)], ¶0109 [authentication module 812 may identify the individual by performing facial recognition analysis on image data received from the camera 804 (identifying an individual by performing facial recognition analysis is comparable to analyzing video to determine attributes of users)… The identifying of the user account of the individual may, for example, be based on profile image data included in user profile data maintained as part of the user account], ¶0098 [Recommendations provided by the recommendation module 820 may be based on… user data about the individual]).

Regarding claim 13, Cypher in view of Perks teaches the method of claim 12, Cypher further discloses operating the main server to maintain an attributes database and generate complementary product recommendations based on the attributes database (¶¶0118-0119 [the identification module 814 

Regarding claim 14, Cypher in view of Perks teaches the method of claim 9, Cypher further discloses operating the main server to analyze the live video streams from the digital mirrors to identify items tried on by shoppers, and generate a report of all items tried on by shoppers (Figs. 8 and 17; ¶¶0093-0096 [The feedback module 818 may receive feedback information… from the in-store actions of the individuals (e.g., if a consumer tries on an item but does not purchase it). The feedback module 818 may also be configured to track the amount of time an individual wears a particular garment (e.g., while trying the item on in a fitting room) and from that information, the feedback module 818 may determine a metric for the buying intent or interest of the individual with respect to the item… The feedback module 818 may also track other information useful in determining buying intent and interest in items by individuals…The feedback module 818 may also track the average time all individuals try on a particular garment… The feedback information obtain by the feedback module 818 may be recorded and stored as user data that is part of a user account of each user of the networked retail store system 100 or the network-based marketplace 202. The feedback information may also be monitored by retail stores and anonymously provided to creators of items (e.g., designers, manufacturers, or producers) to provide real-time, localized, and segmented feedback about how specific items are performing within 

Regarding claim 15, Cypher in view of Perks teaches the method of claim 12, Cypher further discloses operating the server to further performs the steps of: 
	analyzing plurality of video streams from the plurality of digital mirrors to identify common shopping patterns of users (Fig. 15; ¶¶0093-0096 [analyzing video streams to identify common shopping patterns of users] in view of ¶0146 [interactive mirror display may authenticate a first user entering a first fitting room, and a second instance of the interactive mirror display may authenticate a second individual entering a second fitting room, the second fitting room may be in another retail store.(understood to be a plurality of digital mirrors among the stores, collecting multiple video streams)], ); and, 
	generating merchandize recommendations based on the common shopping patterns (¶0098 [Recommendations provided by the recommendation module 820 may be based on… items for which the individual has shown an interest, interests of the individual, or other user data about the individual]).

Regarding claim 16, Cypher discloses a system for interconnecting a plurality of brick-and-mortar stores using a network of interconnected digital mirrors within a shopping area (abstract; Figs. 1-3), comprising: 
a plurality of digital mirrors, each installed in a participating store (Fig. 15; ¶¶0145-0146 [a first instance of the interactive mirror display 112 authenticates a first individual entering at a first fitting room... a second instance of the interactive mirror display 112 authenticates a second individual entering at a second fitting room. The second fitting room may be in the same retail store as the first , each of the digital mirrors comprising a digital screen, a video camera positioned to generate video stream of a user in front of the digital mirror, and a microprocessor (Fig. 8; ¶¶0085-0087 [the interactive mirror display 112 includes a display unit 800, a controller 802, a camera 804, an RFID reader 806, and a motion sensor 808 all configured to be in communication with each other]; Examiner notes the camera may be employed and configured such that the image feed captured from the camera is presented within the display unit to provide a mirrored reflection. (understood to be receiving a video stream, and transforming the video stream to mimic a mirror) and the camera is a device for recording visual images, and may be configured to record an image feed which may be transmitted as image data);
at least one main mirror having a module that displays an interactive interface (¶0039 [the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals] and ¶0081 [the interactive mirror display 112 functions as a touch display surface operable to receive user input and present the GUI 702] and ¶0089 [interface module 810 may work in conjunction with the display unit 800 to process received user input and present information to users]), and having a search module that enables users to browse and search items available for purchase within the shopping area(¶¶0081-0082 [the interactive mirror display 112 presents a GUI 702 along with an image or reflection of an individual 704 trying on garments in the fitting room 700… The GUI 702 may also allow the individual to browse other items offered for sale in the retail store] in view of ¶0089 [interface module 810 is configured to generate and cause presentation of GUIs and other content (e.g., videos, images, or text) to users. The interface module 810 may work in conjunction with the display unit 800 to process received user input and present information to users], ¶¶0091- 0092 [product identification module 814 is configured to identify products offered for sale by the retail store in which the interactive mirror display 112 operates… communication module 816 is responsible for facilitating ; 
a centralized database storing merchandize data of participating stores and interconnected to the plurality of digital mirrors and the main mirror (Figs. 1-2 and 15; ¶¶0036-0039 [retail store server 102 is communicatively coupled to a database 108, which stores data such as inventory…The inventory may include a record of each uniquely identified item offered for sale by the retail store. Such records may include detailed product information (e.g., a description, size, price, brand, style, fabric, and color) for each item. The database 108 may include multiple databases that may be either internal or external to the networked retail store system 100] and ¶0167 [the inventory module 104 verifies that the item of interest was not purchased by the individual. The verifying of the item of interest not being purchased by the individual may include accessing transaction and inventory data maintained in the database 108] in view of ¶¶0145-0146); 
a controller coupled to the plurality of digital mirrors and to the centralized database and preprogrammed to perform the operations (Fig. 8; ¶¶0085-0088 [the interactive mirror display 112 includes… a controller 802… each module illustrated in FIG. 8 to be included as part of the controller 802 may represent a set of logic (e.g., executable software instructions) and the corresponding hardware (e.g., memory and processor) for executing the set of logic] in view of ¶0184 [computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.]) comprising: receiving the video stream from the videoU.S. Application No. 15/924,062Attorney Docket No. 101668-007000AMENDMENT AND RESPONSE TO OFFICE ACTION camera of one of the plurality of digital mirrors (Figs. 7-10; ¶¶0085-0087 [the camera 804 may be employed and configured such that the image feed captured from the camera 804 is presented within the display unit 800 to provide the mirrored reflection… The camera 804 may be configured to record an image feed (e.g., a sequence of visual images), which may be stored or transmitted as image data] in ; analyzing the video stream to identify a merchandize item within the video stream (Figs. 7-10; ¶0091 [product identification module 814 is configured to identify products offered for sale by the retail store in which the interactive mirror display 112 operates… the product identification module 814 may employ a variety of technologies to identify items such as… image processing and analysis techniques to automatically recognize items from images received from a camera] in view of ¶¶0111-0113); analyzing the video stream to determine characteristics of merchandize appearing in the video stream (Figs. 7-10; ¶0091 [product identification module 814 is configured to identify products offered for sale by the retail store in which the interactive mirror display 112 operates… the product identification module 814 may employ a variety of technologies to identify items such as… image processing and analysis techniques to automatically recognize items from images received from a camera] and ¶¶0118-0119 [the identification module 814 identifies an item of interest to an individual at a retail store. Upon identifying the item of interest, the identification module 814 accesses detailed product information (e.g., an image, a description, price, category, color, size, style, brand) for the item (e.g., from the database 108) in view of ¶¶0111-0113); activating a recommendation engine to identify a complementary item from the centralized database that is complementary to the identified merchandize item (Fig. 10; ¶¶0118-0119 [the identification module 814 identifies an item of interest to an individual at a retail store. Upon identifying the item of interest, the identification module 814 accesses detailed product information (e.g., an image, a description, price, category, color, size, style, brand) for the item (e.g., from the database 108)… At operation 1025, the recommendation module 820 generates an item recommendation for the individual based on the user data and detailed product information of the ; sending data regarding the complementary item to the digital mirror for display (Figs. 8-10; ¶0119 [At operation 1030, the interface module 810 causes the recommendation to be displayed to the user (e.g., on the display unit 800)]); determining that a user selected a displayed interface element (¶0074 [display unit 502 of the interactive product display 500 may include a touch-capacitive surface that allows users to interact directly with elements of the GUI. For example, the display unit 502 allows a consumer to select a product from the GUI that is included in the display case, and in turn, the interactive product display 500 causes the item to be illuminated or otherwise visually distinguished from the other items in the display case], ¶0076 [Selection of the image content may be based on user input] in view of ¶0039 [the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals] and ¶0081 [the interactive mirror display 112 functions as a touch display surface operable to receive user input and present the GUI 702] and ¶0089 [interface module 810 may work in conjunction with the display unit 800 to process received user input and present information to users]), and wirelessly sending product data of the complementary item to the user's mobile device (Fig. 10; ¶0119 [At operation 1035, the recommendation is transmitted to a client device of the individual using contact information included in the individual's user data] in view of ¶¶0049-0051 [wireless transmission of data]).

While Cypher discloses providing at least one main mirror having a module that displays an interactive interface (¶0039, ¶0081 [the interactive mirror display 112 functions as a touch display surface operable to receive user input and present the GUI 702], and ¶0089) and a search module that enables users to directory module that displays an interactive map of the shopping area and a search module that enables users to browse and search items available for purchase within the shopping area. In the field of presenting information to a user (abstract), Perks teaches a map generator component (map generator component is comparable to a directory module) that displays an interactive map of a geographic location of interest (geographic location of interest is comparable to a shopping area) and a search component (search component is comparable to search module) that enables users to browse and search items available for purchase within the geographic location of interest (Figs. 1-5; ¶¶0017-0019 [system 100 that facilitates providing a user with a map that includes a representation of stores in a geographic area of interest and indications of certain products being in stock at such stores… a search component 106 that is configured to access the data store 102 and search over the data 104 responsive to receipt of an identification of a product… image analysis functionality such that the product or type of product can be identified by the search component 106], ¶¶0021-0024 [search component 106 can refine the search over the data 104 such that the search is performed over retail stores that are in the geographic area of interest to the user. The output of the search performed by the search component 106 can include identities of retail stores that have one or more products in the list of products provided by the user in stock, wherein such retail stores are in the geographic area of interest to the user… map generator component 108 that generates a map for display to a user on a display 110 of a computing device… when viewing the map, the user can quickly ascertain which retail stores have in stock products of interest to the user and location of such retail stores with respect to the geographic area of interest to the user]). The step of Perks is applicable to the system of Cypher as they share characteristics and capabilities, namely, they are directed to displaying and recommending products to users. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interactive mirror display modules as taught by 

While Cypher discloses determining a user made a selection of a displayed interface element (¶0074, ¶0076 in view of ¶0039, ¶0081, and ¶0089) and wirelessly sending product data of the complementary product to the user's mobile device (Fig. 10; ¶0119 in view of ¶¶0049-0051), Cypher does not explicitly disclose determining that a user selected the complementary product, and wirelessly sending product data of the complementary product to the user's mobile device. However, Perks additionally teaches displaying an image of a complementary product to a user and determining that a user selected the complementary product (Fig. 4; ¶¶0043-0044 [visualizer component 402 is in communication with the recommender component 116 and can provide a visualization of the product and recommended products for display on the display 110 to the user… Upon selection of one or more of the recommended products, the visualizer component 402 can change the visualization such that the selected product is located at the center… Additionally the user can, through the visualizer component 402, place a product on hold for a predetermined amount of time]), and wirelessly sending product data of the complementary product to a device (Figs. 1-4, 8, and 9; ¶0059 [an indication is received from the user that the user wishes to place the product on hold at the retail store. For instance, a button in a graphical user interface can be provided that indicates to the user that the user can place the product on hold, and the user can depress such button. At 816, responsive to receipt of the indication, data is transmitted to the retail store that requests that the product be placed on hold for a threshold amount of time]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the 

Regarding claim 17, Cypher in view of Perks teaches the system claim 17, Cypher further discloses wherein the recommendation engine is programmed to: 
	analyze plurality of video streams from the plurality of digital mirrors to identify common shopping patterns of users (Fig. 15; ¶¶0093-0096 [analyzing video streams to identify common shopping patterns of users] in view of ¶0146 [interactive mirror display may authenticate a first user entering a first fitting room, and a second instance of the interactive mirror display may authenticate a second individual entering a second fitting room, the second fitting room may be in another retail store.(understood to be a plurality of digital mirrors among the stores, collecting multiple video streams)]); and, 
	generate merchandize recommendations based on the common shopping patterns (¶0098 [Recommendations provided by the recommendation module 820 may be based on… items for which the individual has shown an interest, interests of the individual, or other user data about the individual]).

Regarding claim 18, Cypher in view of Perks teaches the system of claim 17, Cypher further discloses wherein the controller further performs the operation comprising generating a report corresponding to the common shopping patterns of users (Figs. 8 and 17; ¶¶0093-0096 [The feedback module 818 may receive feedback information… from the in-store actions of the individuals (e.g., if a consumer tries on 

Regarding claim 19, Cypher in view of Perks teaches the system of claim 16, Cypher further discloses wherein the controller is further programmed to wirelessly send the data regarding the complementary item to a user's mobile device (Fig. 10; ¶0119 [At operation 1035, the recommendation is transmitted to a client device of the individual using contact information included in the individual's user data] in view of ¶¶0049-0051 [wireless transmission of data] and ¶¶0155-0157).




Claims 6, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Perks and Duan et al. (US 10,346,893 B1). 

Regarding claim 6, Cypher in view of Perks teaches the method of claim 5. While Cypher discloses operating the digital mirrors to implement augmented reality by modifying the live video stream to include an image of a product appearing to be on the user (¶0083 [images of items may be digitally superimposed over the image or reflection of the individual presented by the interactive mirror display]), Cypher in view of Perks does not explicitly teach wherein operating the digital mirrors to implement augmented reality by modifying the live video stream to include an image of a recommended product appearing to be on the user. In the field of identifying complementary sets of items and simulating a representation of how the items would look together (abstract), Duan et al., hereinafter Duan teaches identifying and suggesting items that complement an item of interest and providing a simulated representation of how the item of interest and the identified complementary items would look together by receiving a user selection of an item of interest and a user selection of a complimentary item and displaying the first item and the second item superimposed on the user’s representation of a human body (col. 9, line 64 to col. 10, line 60). The step of Duan is applicable to the method of Cypher as they share characteristics and capabilities, namely, they are directed to displaying and recommending products to users. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interactive mirror displaying items superimposed over the image of the individual as taught by Cypher in view of Perks with the displaying of superimposed complementary item as taught by Duan. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Cypher in view of Perks in order to enable a user to identify complement sets of items and give an idea of how the suggested outfit would look on a user (abstract). 


Regarding claim 11, Cypher in view of Perks teaches the method of claim 9. While Cypher discloses identifying body elements within the live video stream and superimposing an image of a product over an appropriate body element to simulate the user wearing the product (¶0083 [images of items may be digitally superimposed over the image or reflection of the individual presented by the interactive mirror display]; Examiner notes images of the individual is comparable to a body element), Cypher in view of Perks does not explicitly teach wherein display an image of the complementary product comprises identifying body elements within the live video stream and superimposing an image of the complementary product over an appropriate body element to simulate the user wearing the complementary product. In the field of identifying complementary sets of items and simulating a representation of how the items would look together (abstract), Duan teaches identifying and suggesting items that complement an item of interest and providing a simulated representation of how the item of interest and the identified complementary items would look together by receiving a user selection of an item of interest and a user selection of a complimentary item and displaying the first item and the second item superimposed on the user’s representation of a human body to simulate the user wearing the complimentary product (col. 9, line 64 to col. 10, line 60). The step of Duan is applicable to the method of Cypher as they share characteristics and capabilities, namely, they are directed to displaying and recommending products to users. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interactive mirror displaying items superimposed over the image of the individual as taught by Cypher in view of Perks with the displaying of superimposed complementary item as taught by Duan. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Cypher in view of Perks in order to enable a user to identify complement sets of items and give an idea of how the suggested outfit would look on a user (abstract).

Regarding claim 20, Cypher in view of Perks teaches the system of claim 16. While Cypher discloses wherein when one of the digital mirrors receives the data regarding a item, the digital mirror is programed to implement augmented reality by modifying the live video stream to include an image of the item appearing to be on the user (¶0083 [images of items may be digitally superimposed over the image or reflection of the individual presented by the interactive mirror display]), Cypher in view of Perks does not explicitly teach wherein when one of the digital mirrors receives the data regarding the complementary item, the digital mirror is programed to implement augmented reality by modifying the live video stream to include an image of a complementary item appearing to be on the user. In the field of identifying complementary sets of items and simulating a representation of how the items would look together (abstract), Duan teaches identifying and suggesting items that complement an item of interest and providing a simulated representation of how the item of interest and the identified complementary items would look together by receiving a user selection of an item of interest and a user selection of a complimentary item and displaying the first item and the second item superimposed on the user’s representation of a human body to simulate the user wearing the complimentary product (col. 9, line 64 to col. 10, line 60). The step of Duan is applicable to the system of Cypher as they share characteristics and capabilities, namely, they are directed to displaying and recommending products to users. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interactive mirror displaying items superimposed over the image of the individual as taught by Cypher in view of Perks with the displaying of superimposed complementary item as taught by Duan. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Cypher in view of Perks in order to enable a user to identify complement sets of items and give an idea of how the suggested outfit would look on a user (abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Perks, Duan, and Kim et al (US 2018/0137523 A1). 

Regarding claim 7, Cypher in view of Perks and Duan teaches the method of claim 6. While Cypher discloses further comprising wirelessly sending data to the user's mobile device (Fig. 10; ¶0119 [At operation 1035, the recommendation is transmitted to a client device of the individual using contact information included in the individual's user data] in view of ¶¶0049-0051 [wireless transmission of data]) and digitally superimposing images of items over the image of the individual presented in the interactive mirror display (i.e., an augmented reality video) (¶0083), Cypher in view of Perks and Duan does not explicitly teach wirelessly sending an augmented reality video to the user's mobile device. In the field of sharing video between devices (abstract), Kim et al., hereinafter Kim, teaches a smart mirror that can interact with a user’s phone and send video to a user’s device of the mirror interaction with the user, including video of the clothing selected by the user (¶¶0007-0008). The step of Kim is applicable to the method of Cypher in view of Perks and Duan as they share characteristics and capabilities, namely, they are directed to assisting users to purchase products. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interactive mirror transmitting data as taught by Cypher in view of Perks and Duan with the transmission of video as taught by Kim. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Cypher in view of Perks and Duan in order to enable a mirror to share photos and video with a user device (¶0001). 
  

Response to Arguments
Applicant’s arguments filed 9/20/2021, with respect to the previous 35 USC §112 rejections have been fully considered and are persuasive in view of the cancellation of claim 10 and the currently amended claims. Accordingly the previous 35 USC §112 rejections are withdrawn. New 35 USC §112 rejections have been applied to the amended claims. 
Applicant’s arguments filed 9/20/2021, with respect to the 35 USC §102 and 35 USC §103 rejections have been fully considered but are moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims. 


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference D of the Notice of References Cited Zhong (US 2014/0063056 A1) discloses virtually fitting wearable items using an interactive display allowing users to select multiple items for display on a visual representation of the user as well as provide an interface that can display a map of the shopping center or directories of the stores within the shopping center. 
	Reference U of the Notice of References Cited NPL “Neiman Marcus' Digital Mirror Compares Clothes Side by Side” discloses a mirror display in a retail store that takes video of what you try on and displays the video side by side allowing for comparisons in real time. 

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625